 LUNDAY-THAGARD OIL CO.Lunday-Thagard Oil Co. and Package&General Utili-tyDrivers Local 396, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpersof America.Case 21-CA-11387April 27, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY,AND PENELLOUpon a charge filed on November 13, 1972, byPackage & General Utility Drivers Local 396, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, herein calledthe Union, and duly served on Lunday-Thagard OilCo., herein called the Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 21, issued a complainton December 7, 1972,againstRespondent,allegingthat Respondent had engaged in and wasengaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on September 27,1972,followingaBoardelectioninCase21-RC-12575 the Union was duly certified as theexclusivecollective-bargainingrepresentativeofRespondent's employees in the unit found appropri-ate;' and that, commencing on or about October 30,1972, and at all times thereafter, Respondent has re-fused, and continues to date torefuse,to bargaincollectively with the Union as the exclusive bargain-ing representative, although the Union has requestedand is requesting it to do so. On December 12, 1972,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations in thecomplaint.On December 21, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 4,1973, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to Notice To Show Cause.'Official notice is takenof the recordin the representation proceeding,Case 21-RC-12575, asthe term"record"isdefined in Secs 102 68 and102.69(f)of the Board'sRules and Regulations,Series 8, as amended SeeLTV Electrosystemv, Inc,166 NLRB 938, enfd 388 F 2d 683 (C A. 4. 1968),Golden Age Beverage Co,167 NLRB 151, enfd 415 F 2d 26 (C A 5. 1969);Intertype Co. v Penello,269 F.Supp 573 (D C Va., 1967),Follett Corp,164NLRB 378, enfd 397 F 2d 91 (C A 7, 1968).Sec 9(d) of the NLRA261Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its responseto the Notice To Show Cause Respondent denies thattheUnion represents an uncoerced majority of itsemployees and asserts that the Acting RegionalDirector's report on objections and the Board's Deci-sion and Certification of Representative in Case21-RC-12575 were improper and invalid. Respon-dent now contends it is entitled to an evidentiaryhearing with respect to its objections.We do notagree.Pursuant to a Stipulation for Certification UponConsent Election in Case 21-RC-1275, an electionwas conducted on May 5, 1972, among employees inthe unit stipulated to be appropriate. The tally ofballots indicated that of approximately 130 eligiblevoters, 118 cast ballots, of which 62 were for, and 51against, the Union while 3 ballots were void and 2were challenged. Respondent filed timely objectionsto the election alleging that the Union distributedleaflets containing material misrepresentations of factand otherwise threatened and coerced employees intheir choice of a bargaining agent. Thereafter, theActing Regional Director conducted an investigationof the objections and issued his report on objectionsand a later supplemental report on objections inwhich he recommended that the objections be over-ruled in their entirety and that the Union be certified.Respondent filed timely exceptions to the report onobjections. The Board, on September 27, 1972, issueda Decision and Certification of Representative adopt-ing the Acting Regional Director's findings and rec-ommendations finding that the Employer's excep-tions raised no material or substantial issues of fact orlaw warranting reversal of the Acting RegionalDirector's findings or recommendations or which re-quired a hearing and certifying the Union as the ex-clusive bargaining representative of the employees inthe stipulated unit.In its response to the Notice To Show Cause Re-spondent again urges that its objections to the electionhave merit and that the certification of the Union isinvalid. Respondent further urges that it is entitled toan evidentiary hearing on its objections. We find nomerit in these contentions. The Board has alreadydetermined that the objectionsraise no material issueswarranting a hearing and it is well established thatparties do not have an absolute right to a hearing onobjections to an election. It is only when the moving203 NLRB No. 12 262DECISIONSOF NATIONALLABOR RELATIONS BOARDparty presentsa prima facieshowing of "substantialand material issues" which would warrant settingaside the election that he is entitled to an evidentiaryhearing.2 It is clear that absent arbitrary action, thisqualified right to a hearing satisfies all statutory andconstitutional requirements.3It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding."All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent corporation, which is engaged in themanufacture of asphalt and roofing materials at itsfacility located at 9301 South Garfield Avenue, SouthGate, California, annually sells and ships goods val-ued in excess of $50,000 directly to customers locatedoutside the State of California.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.If.THE LABORORGANIZATION INVOLVEDPackage & GeneralUtilityDrivers Local 396, In-ternational Brotherhood of Teamsters,Chauffeurs,2Allied Foods, Inc,189 NLRB 513, and cases cited in In. 6;ClarytonaManor, Inc,192 NLRB 781, and cases cited in fn. 33 AmalgamatedClothingWorkers ofAmerica[WinfieldManufacturingCompany, Inc.] v. N.L R B,424 F 2d818, 828(C.A.D C , 1970),N L R B v.Golden AgeBeverageCompany,supra In 14 SeePittsburgh Plate GlassCov. N LR.B ,313U.S. 146.162(1941); Rulesand Regulations of the Board,Sees. 102.67(r) and 102.69 (c).Warehousemen & Helpers of America, is a labor or-ganization within the meaning of Section 2(5) of theAct.111.THE UNFAIRLABOR PRACTICESA. TheRepresentationProceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:Allproduction and maintenance employees,warehousemenand truck drivers employed atRespondent's facility located at 9301 GarfieldAvenue, South Gate, California, excluding officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.2.ThecertificationOn May 5, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Acting Re-gional Director for Region 21, designated the Unionas their representative for the purpose of collectivebargaining with the Respondent. The Union was cer-tified as the collective-bargaining representative ofthe employees in said unit on September 27, 1972, andthe Union continues to be such exclusive representa-tive within the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 11, 1972, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit.Commencingon or about October 30,1972, and continuing at alltimes thereafter to date,the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly,we find that the Respondent has,since October 30, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit,and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and(1) of theAct. LUNDAY-THAGARD OIL CO.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a/ Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;Burnett Construction Company,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.The Lunday-Thagard Oil Co. is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Package & General Utility Drivers Local 396,International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, is a labor or-ganization within the meaning of Section 2(5) of theAct.3.All production and maintenance employees,warehousemen and truck drivers employed atRespondent's facility located at 9301 Garfield Ave-nue, South Gate, California, excluding office clericalemployees, professional employees, guards and super-visors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.Since September 27, 1972, the above-named or-263ganization has been and now is the certified and ex-clusiverepresentativeofallemployees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or aboutOctober 30, 1972, andat all times thereafter,to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) ofthe Act.6.By the aforesaid refusal to bargain,Respondenthas interferedwith,restrained, and coerced, and isinterfering with, restraining,and coercing,employeesin the exercise of the rights guaranteed to them inSection7 of the Act,and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) ofthe Act.7.The aforesaidunfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, Lunday-Thagard Oil Co., South Gate, California, its officers,agents,successors,and assigns.shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with Package & General UtilityDriversLocal 396, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, as the exclusive bargaining representative ofits employees in the following appropriate unit:Allproduction and maintenance employees,warehousemen and truck drivers employed atRespondent's facility located at 9301 GarfieldAvenue, South Gate, California, excluding officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its facility in South Gate, California,copies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by the Re-gional Director for Region 21, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5In the event that this Order is enforced by a Judgment of a United StatesCourtof Appeals, the words in the.notice reading "Posted by Order of theNational Labor Relations Board" shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with Pack-age & General Utility Drivers Local 396,Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, as the ex-clusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or relatedmanner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union,as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment,and, if an understanding is reached, em-body suchunderstanding in a signed agreement.The bargaining unit is:All production and maintenance employees,warehousemen and truck drivers employed atRespondent's facility located at 9301 GarfieldAvenue, South Gate, California, excluding of-fice clerical employees, professional employ-ees, guards and supervisors as defined in theAct.LUNDAY-THAGARD OIL CO(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ancewith its provisions may be directed to theBoard'sOffice,EasternColumbia Building, 849South Broadway, Los Angeles, California 90014,Telephone 213-688-5200.